t c summary opinion united_states tax_court sandra l panetta petitioner v commissioner of internal revenue respondent docket no 14533-13s filed date francis x mellon for petitioner shari a salu for respondent summary opinion buch judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed under sec_7463 the unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax continued decision to be entered in this case is not reviewable by any other court and this opinion may not be treated as precedent for any other case the sole issue before the court is whether ms panetta is entitled to innocent spouse relief under sec_6015 respondent denied ms panetta’s request for relief relating to deficiencies from her and taxable years we find that ms panetta is not entitled to relief under sec_6015 or f for either year background ms panetta was married to david frazier during and the years in issue in ms panetta began the process of preparing to open sweetbites a food truck business specializing in desserts although ms panetta was able to generate some income in the food truck became operational in during the years in issue ms panetta and mr frazier filed jointly on the schedules c profit or loss from business attached to their form sec_1040 u s individual_income_tax_return for and ms panetta and mr frazier reported gross_receipts and deducted expenses relating to sweetbites each year the return reflected a net_loss from sweetbites and ms panetta and mr frazier continued court rules_of_practice and procedure received a refund from the internal_revenue_service irs that was deposited in their joint account this was the only business reported on schedules c by ms panetta and mr frazier after examining the returns the irs issued ms panetta and mr frazier a notice_of_deficiency on date allowing additional itemized_deductions and disallowing various schedule c deductions resulting in deficiencies the irs also determined accuracy-related_penalties under sec_6662 before the irs issued the notice_of_deficiency it received a form_8857 request for innocent spouse relief from ms panetta at the time the irs received the form_8857 ms panetta and mr frazier were no longer married when the irs mailed the notice_of_deficiency it also mailed ms panetta a final notice denying her request for innocent spouse relief ms panetta while residing in virginia timely petitioned the court for review of the irs’ denial of her request for innocent spouse relief although ms panetta asserted in her petition that she was entitled to relief under sec_6015 c and f she later conceded that she is not entitled to relief under subsection b during ms panetta’s marriage mr frazier was responsible for filing the tax returns she would give him information and he would prepare each return and file it electronically he would then save the return on their computer their practice did not change in and although she had access to the return she did not review it in mr frazier moved out of the marital home they nonetheless filed their return jointly mr frazier prepared the return and ms panetta provided him with information relating to sweetbites ms panetta stated that she requested to see a copy of the return at some point she received a draft copy of the return but the copy she received was different from the copy mr frazier submitted to the irs which she did not know until the audit discussion generally married taxpayers may elect to file a joint federal_income_tax return upon electing to file jointly each spouse is jointly and severally liable for the entire tax due for that year in certain circumstances however a spouse who filed a joint_return may seek relief from joint_and_several_liability under the procedures in sec_6015 sec_6015 allows a spouse to seek relief from joint_and_several_liability under subsection b or if eligible to allocate the liability according to provisions set forth in subsection c if a taxpayer does not qualify for relief sec_6013 sec_6013 sec_6015 under either subsection b or c the taxpayer may be eligible for equitable relief under subsection f except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief accordingly the burden is on ms panetta both the scope and standard of our review in cases requesting relief from joint_and_several income_tax_liability are de novo we hold that ms panetta is not entitled to relief under sec_6015 or f under sec_6015 a divorced or separated spouse may elect to limit liability for a deficiency on a joint_return to the portion of the deficiency that is allocable to her under subsection d the election may be filed at any time after the deficiency is asserted but not later than two years after the secretary has begun collection activities additionally the electing individual must no longer be married to or must be legally_separated from the individual with whom the joint_return was filed or must not have been a member of the same household with rule a 119_tc_306 aff’d 101_fedappx_34 6th cir 132_tc_203 sec_6015 the individual with whom the joint_return was filed during the 12-month_period before the election was filed the parties agree that ms panetta has satisfied these elements however they disagree on the portions of the liabilities allocable to her and whether ms panetta had actual knowledge of the erroneous items on the returns subject_to certain limitations any item giving rise to a deficiency on a joint_return is generally allocated to the individuals filing the return in the same manner as it would have been if the individuals had filed separate returns however sec_6015 provides an exception that allows an item that would ordinarily be allocable to one individual under the general_rule to be allocable to the other individual filing the joint_return to the extent that the other individual received a tax_benefit from the item even if we were to allocate portions of the deficiencies to mr frazier we must determine whether ms panetta had actual knowledge of the erroneous items an election under sec_6015 is invalid with respect to all or part of a deficiency if the secretary demonstrates that the individual making the election sec_6015 sec_6015 sec_6015 121_tc_73 had actual knowledge at the time she signed the joint_return of any item giving rise to the deficiency or portion thereof that is not allocable to that individual under sec_6015 the commissioner must demonstrate actual knowledge by a preponderance_of_the_evidence the actual knowledge standard is narrower than the reason to know standard applied under sec_6015 and f proving actual knowledge requires the commissioner to show that the individual making the election had actual knowledge of the factual circumstances which made the item unallowable as a deduction proving actual knowledge of the tax laws or the legal consequences is not requireddollar_figure although respondent largely focused on the incorrect standard under sec_6015 the record shows that ms panetta had actual knowledge ms panetta is the owner of sweetbites and she knew she was incurring expenses related to her business during the years in issue more importantly she knew that she had not incurred certain expenses that her husband reported on the returns as she sec_6015 116_tc_189 mcdaniel v commissioner tcmemo_2009_137 116_tc_198 hopkins v commissioner t c pincite testified at trial once she reviewed her returns she immediately recognized that some of the deductions were incorrectly reported her return was easily accessible to her and she had access to a draft of the return if she had reviewed the returns earlier we have no doubt that she would have spotted the errors accordingly because ms panetta had actual knowledge of the facts underlying the disallowed deductions we find that she had actual knowledge of the items giving rise to the deficiencies and she is not entitled to relief under sec_6015 a spouse may be entitled to equitable relief under sec_6015 if she is not eligible for relief under subsection b or c under sec_6015 the secretary is directed to prescribe procedures to aid in administering the statute these procedures found in revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 outline seven threshold conditions that must be satisfied in order for a spouse to be eligible for relief under sec_6015 because of the clarity of the record we focus only on the seventh requirement which states that t he income_tax_liability from which the requesting spouse seeks relief is attributable either in full or in part to an item of revproc_2013_34 sec_4 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income unless a specific exception applies ms panetta does not fulfill this requirement because all of the disallowed deductions relate to sweetbites the business she owns and operates on the basis of our examination of the record before us and the parties’ arguments at trial we find that ms panetta is not entitled to relief under sec_6015 or f for or to reflect the foregoing and the concessions of the parties decision will be entered for respondent revproc_2013_34 sec_4 i r b pincite
